Case 8:19-cv-01982-JLS-ADS Document 29 Filed 01/13/21 Page 1 of 1 Page ID #:267




 1
 2
 3
 4
 5
 6                                                          JS-6
 7
 8
 9
                            UNITED STATES DISTRICT COURT
10
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
11                                   SOUTHERN DIVISION
12
13   NISIM BARAK,                           ) Case No.: 8:19-CV-01982-JLS (ADSx)
                                            )
14                                          )
                          Plaintiff(s),     ) ORDER DISMISSING ACTION WITH
15                                          ) PREJUDICE
                                            )
     vs.                                    )
16
                                            )
17   BARNETT OUTDOORS, LLC;,                )
                                            )
18   and DOES 1 through 100, Inclusive,     )
                                            )
19                        Defendants.       )
20
              Pursuant to the stipulation and agreement of the parties, IT IS HEREBY
21
     ORDERED that the above-captioned action is dismissed with prejudice pursuant to
22
     Federal Rule of Civil Procedure 41(a)(1)(A)(ii).   Each party is to bear its own
23
     attorneys’ fees and costs.
24
25
     Dated: January 13, 2021
26
27
28                                         Hon. Josephine L. Staton
                                           United States District Judge

                                              1
